DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a processor configured to calculate an amount of charge per unit time … set the ionizer to radiate the calculated amount of charger per unit time” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (1) “a processor” (claim 1) is interpreted as “a controller such as a personal computer having control unit 30, correction factor storage unit 50 and ion content calculation unit 36” (para.0026-0027 and fig.2 of instant publication application) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 8,885,316).
	Regarding claim 1, Sato discloses “a machining condition adjustment device” (74) “for adjusting settings of an ionizer so as to neutralize a charge carried by plasma generated during laser beam machining of a workpiece by a laser beam machining device” (intended use), the machining condition adjustment device comprising:
 	“a processor” (74) configured to
 	“calculate an amount of charge per unit time that is to be radiated from the ionizer” (col.4 at lines 30-38, the control means may calculate a time average of ion balance of the positive ions and negative ions over at least one period. Please noted that ion charges (i.e., positive ion and negative) in related to time (at least one period) is considered as charge per unit time.  Col.1 at lines 5-15 discuss about an ionizer for alternately generating positive and negative ions), “based on at least an amount of charge carried by the plasma generated during the laser beam machining and measured by a plasma measuring device” (col.3 at lines 3-10 and col.4 at lines 30-38 suggest that the control means is capable of calculating ion or charges (i.e., ions) carried by plasma based on detected charges/ions. Col.3 at lines 3-10 discuss about the an ion balance detecting means for detecting an ion balance of positive ions and the negative ions in the static charge eliminating space. Please noted that the detecting means and control means is configured to measure the amount of charge so that the combination of detecting means and controls means is the plasma measuring device.  It would be obvious that the detection means is capable of measuring amount of charge carried by plasma generated during laser machining because the detection means and control means is configured to calculate an amount of charge in the environment (i.e., can be charges carried by the plasma generated by the laser beam machining)), and
 	“set the ionizer to radiate the calculated amount of charge per unit time that neutralizes the amount of charge carried by the plasma” (col.3 at lines 1-10, i.e., ionizer further includes an ion balance detecting means for detecting an ion balance of the positive ions and negative ions … a control means for controlling the positive voltage and/or negative voltage, wherein the control means adjust the absolute value of the positive voltage and/or the negative voltage based on a detection result of the ion balance at the ion balance detecting means.  Col.3 at lines 1-10 and Col.6, all, in particular at lines 54-67 explains about controlling positive and negative voltages in order to supply the amount of the positive ions and negative ions, the controlling the voltages is based on detection of ions/charges.   Col.1, all, discuss about neutralize positive or negative electric charges that have charged a workpiece to thereby eliminate static charges from the workpiece … with the aforementioned ionizer as a result of corona discharge occurring at a distal end side of an electrode caused by application of positive or negative voltages with respect to the electrode, positive ions or negative ions are generated inside the static charge eliminating space … the density of ozone generated inside the static charge eliminating space.  As explains above, the ionizer is set based on the control means and the detection means in order to eliminate the static charges in the environment so that the ionizer is also capable of eliminate the charges carried by the plasma generated by the laser beam machining).

Allowable Subject Matter
 	Claims 2-3 and 5 are allowed.

Reason for Allowance
 	The closest prior art was Sato et al. The prior art show that a ionizer device having a processor for controlling ionizer (electrodes) based on the detector feedback for calculating the amount of charges (i.e., ions) in order to adjust or set or controlling ionizer (i.e., electrode) irradiation amount.  However, Sato et al. and prior art of record do not teach or suggest the particular algorithm as recited in claims 2-3 and 5.


Response to Arguments
 	Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
(1) Applicant argues “35 USC 112 (f) …  because processor connotes structure” on page 7 of remark.
 	In response, examiner interpreted the processor in accordance with the specification because the functional languages in the body of claim require specialize computer in order to perform the functions in the claim. Thus, 112f is interpreted according to the para.0026-0027 and fig.2 of the instant publication application.
 	(2) Applicant argues “35 USC 112b …” on pages 7-8 of remark.
 	In response, examiner agree that the amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn. 
 	(3) Applicant argues “35 USC 102 a1 … Sato is silent with respect to any relation of the generated plasma …” on pages 9-10 of remark.
 	In response, examiner respectfully disagrees because the amount of charges carried by the plasma generated during the laser beam machining is based on the intended use in the preamble. Sato’s invention is a device that is capable of measuring amount of charge carried by plasma generated during laser machining because the detection means and control means is configured to calculate an amount of charge in the environment (i.e., can be charges carried by the plasma). And the ionizer is set based on the control means and the detection means in order to eliminate the static charges in the environment so that ionizer is also capable of eliminating the charges carried by the plasma generated during the laser beam machining. The amendment to claims overcome prior rejections. However, examiner has changed 102 to 103 to explain as to why Sato’s device is capable of perform the functional languages (i.e., charges carried by plasma generated during the laser beam machining). 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761